Citation Nr: 0722058	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for psoriasis.

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.   

In September 2006, the Board remanded this matter to the RO 
to afford the veteran a hearing before the Board.  In 
December 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Togus, Maine; a transcript of that hearing is of record. 

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In March 1986, the Board denied entitlement to service 
connection for psoriasis.

3.  Evidence received since the March 1986 decision relates 
to an unestablished fact necessary to substantiate the claim 
for entitlement to service connection for psoriasis and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1986 Board decision which denied entitlement to 
service connection for psoriasis is final.  38 U.S.C.A. § 
7103 (West 2002); 38 C.F.R. § 20.1100 (2006). 

2.  New and material evidence to reopen the claim for service 
connection for psoriasis has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in March 2004 and March 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

With respect to the February 2004 petition to reopen, the 
Court found in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
that in order to fully comply with the VCAA notice 
requirement for new and material evidence claims the veteran 
must be advised as to the reasons the original claim was 
denied and what kinds of evidence would be required to re-
open his claim.  It appears that the veteran may not have 
been accorded complete VCAA notice as contemplated in Kent.  
However, because the claim is being reopened by the Board, 
there is no prejudice to the veteran.  

By decision of March 1986, the Board denied entitlement to 
service connection for psoriasis.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1100(a) (2006).  The law provides that the prior 
Board decision cannot be modified unless evidence submitted 
in support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 2002).  The 
veteran filed a petition to reopen in February 2004.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

Since the claim was previously decided, in addition to the 
veteran's testimony, several lay statements have been 
associated with the claims file purporting to support the 
veteran's claimed association between his present psoriasis 
condition to his military service.  However, the law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the 
veteran's statements and the other lay statements do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Nevertheless, the Board finds that a piece of evidence added 
to the claims file since March 1986 BVA decision relates to 
an unestablished fact necessary to substantiate the claim, 
that it is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and that it raises a reasonable 
possibility of substantiating the claim.  This evidence 
consists of a January 2005 letter from a physician relating 
the veteran's psoriasis to service.  As this evidence was not 
of record at the time of the last final decision and as it 
raises a reasonable possibility of substantiating the claim, 
it is "new and material" and the claim must be reopened.

It bears emphasis, however, that the Court has stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
psoriasis is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  In this case, a medical opinion with benefit of the 
examiner's review of the medical record would be helpful.  A 
medical examination should be afforded unless "no reasonable 
possibility" existed that an examination would aid in 
substantiating the veteran's claim.  Duenas v. Principi, No. 
03-1251 (U.S. Vet. App. Dec. 15, 2004) (per curiam). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate of treatment of all medical 
care providers, VA and non-VA, who 
treated the veteran for psoriasis since 
service.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be afforded a VA 
dermatology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  The 
examiner is requested to review the 
claims folder, including a complete 
copy of this remand, the service 
medical records as well as 
correspondence dated January 12, 2005 
from Dr. J.A.S.  Based on this review, 
the examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as least as likely 
as not that the veteran's psoriasis 
condition is etiologically related to, 
and/or has been aggravated by, the 
veteran's service.  If the physician 
believes that an examination is 
warranted the veteran should be 
scheduled for an examination.  The 
complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


